Citation Nr: 0638274	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right patellofemoral pain syndrome secondary to 
chondromalacia and patellofemoral arthrosis.

2. Entitlement to an increased rating in excess of 10 percent 
for left patellofemoral pain syndrome secondary to 
chondromalacia and patellofemoral arthrosis.  

3.  Entitlement to a compensable for rating bilateral pes 
planus, prior to June 25, 2002, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. The veteran's knee disabilities were previously 
rated on a bilateral basis.  The July 2000 rating decision 
increased the rating for the bilateral knee disability to 10 
percent and denied a compensable rating for pes planus.  A 
rating decision in August 2002 assigned a separate 10 percent 
rating for each knee disability, effective from July 10, 
2002, and increased the rating for pes planus to 10 percent, 
effective from June 25, 2002.

The July 2000 rating decision also considered entitlement to 
service connection or an increased rating for several other 
disabilities.  Communication was received from the veteran in 
August 2002 in which he stated that the only issues he wanted 
to appeal were those relating to his knee and foot 
disabilities.  The RO construed that communication as a 
withdrawal of the veteran's appeal of all of the other 
issues. The Board agrees. 

A personal hearing was conducted before the undersigned 
Veterans Law Judge in Washington, DC, in June 2003.  At that 
hearing, the veteran presented testimony concerning various 
issues not currently on appeal, in addition to those 
currently on appeal.  Among these claims was the veteran's 
neck disorder, for which service connection was granted in a 
March 2003 rating decision.  The Board continues to refer the 
veteran's other claims addressed during his testimony to the 
RO for appropriate consideration.

In June 2003 the Board remanded the issues currently before 
it for further development.  

During the course of this appeal, an April 2005 examination 
granted service connection for traumatic arthritis in the 
right and left ankles and evaluated each as 10 percent 
disabling.  


FINDINGS OF FACT

1.  The veteran' service-connected right knee is 
characterized by painful range of motion.  

2.  The veteran's service-connected left knee is 
characterized by painful range of motion.  

3.  Prior to June 25, 2002 the veteran's service-connected 
bilateral pes planus was mildly disabling.

4.  From June 25, 2002 the veteran's service-connected 
bilateral pes planus is moderately disabling.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right patellofemoral pain 
syndrome secondary to chondromalacia and patellofemoral 
arthrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5003, 5010, 
5024, 5257, 5260, 5261 (2006).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left patellofemoral pain syndrome 
secondary to chondromalacia and patellofemoral arthrosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Code 5003, 5010, 5024, 5257, 
5260, 5261 (2006).  

3.  Prior to June 25, 2002 the criteria for a compensable 
rating for the veteran's service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5276 (2006).

4.  From June 25, 2002 the criteria for a rating in excess of 
10 percent for the veteran's service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the January 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
January 2004 VCAA letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the January 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in January 2003.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish disability ratings 
or effective dates for issues on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of evidence against the veteran's claims, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Increased rating for right and left knees

A September 1992 rating decision granted the veteran service 
connection for his knees and assigned a noncompensable 
rating.  The veteran's service-connected right and left knees 
have been rated by the RO under Diagnostic Codes 5003, 5010, 
5024 (by analogy), 5257, 5260, and 5261.  

Diagnostic Code 5024 provides that diseases under Diagnostic 
Codes 5013 through 5024 will be rated on limitation of motion 
of affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Diagnostic Code 5010 also 
applies to the code for arthritis degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

A February 2000 private x-ray showed the veteran had mild 
degenerative joint disease in both knees.  During a February 
2000 VA examination the veteran denied having instability in 
his knees.  Physical examination found no effusion or 
ligamentous instability.  Flexion was 140 degrees with no 
pain and extension was 0 degrees.  A July 2002 private 
examination reflected the veteran's complaints of achiness 
walking up and down steps.  During his June 2003 Board 
hearing the veteran complained of his knees giving out, and a 
2004 private medical record indicated that the right knee 
occasionally gave way.  

The veteran's final VA examination of record was in September 
2004.  The veteran reported his knees giving way but did not 
indicate which one.  Physical examination of both knees found 
no redness and swelling.  Flexion of both knees was 
140 degrees, with pain at 100 degrees, and there was full 
extension.  Stability was normal.  The veteran reported 
increased pain in knees when walking more than 200 feet and 
nighttime swelling when he was up during the day.  He had 
increased weakness if he had to stand for more than 20 
minutes.  The examiner commented that the veteran 
functionally could perform all activities of daily living and 
could drive without difficulty.  X-rays of the knees found 
extremely minimal degenerative change.  The examiner 
concluded that after extended use the veteran may experience 
a 20 to 25 percent reduction in range of motion in knees and 
ankles and 50 percent reduction in range of motion.  A 
November 2004 VA medical record found no ligamentous 
instability in the right knee.  

The medical evidence has not shown that the veteran warrants 
a rating in excess of 10 percent for his right and left knee 
as he did not have extension limited to 15 degrees or flexion 
limited to 30 degrees, as is required for the next higher 
rating of 20 percent under Diagnostic Codes 5261 and 5260 
respectively.  While the veteran has complained of his knees 
giving out, the totality of the evidence including his VA 
examinations showed that he did not have instability in his 
knees.  Thus Diagnostic Code 5257 for recurrent subluxation 
or lateral instability need not be considered.  Diagnostic 
Code 5003 also need not be reviewed as the veteran already is 
in receipt of the highest rating available under this code 
for both his service-connected knees.  

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria 
for compensable rating under Diagnostic Codes 5260 and 5261 
as at most he had flexion limited to 100 degrees with pain, 
and extension was 0.  

Increased rating for bilateral pes planus

The September 1992 rating decision granted the veteran 
service connection for bilateral pes planus.  The veteran's 
flat feet are currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 
noncompensable rating is for mild symptoms relieved by built-
up shoe or arch support.  A 10 percent rating under this 
code, regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

During his February 2000 VA examination the veteran reported 
that prolonged standing caused some discomfort but he denied 
significant limitations.  Physical examination found not 
effusion or bony abnormalities.  Weight bearing was full.  
The veteran reported that he had relief from wearing running 
shoes and has had only minimal problems since.  The diagnosis 
was bilateral pes planus.  2002 and 2004 private medical 
evaluations showed pain in palpation along medial band of 
plantar fascia bilaterally and along the course of posterior 
tibial tendons bilaterally.  There was a diagnosis of 
secondary degenerative changes noted at the navicular 
cuneiform joint of the right foot and also spurring was noted 
at the second metatarsal cuneiform joint of the left foot.  
Weight bearing indicated a pes planus valgus deformity and 
forefoot abduction, x-rays revealed a pes planus deformity.  
September 2004 VA x-rays showed small bilateral plantar 
calcaneal spur on both sides, weight bearing and non weight 
bearing views showed no evidence of bony deformity, alignment 
was normal.  The impression was no significant abnormalities.  
The September 2004 VA examination found no edema in the right 
or left foot, but did note pain with palpation along the 
plantar aspect at the heel.  There was pain with standing, 
squatting, supination, pronation, and rising on heel and 
toes.  There were no callosities.  The veteran did report 
intermittent swelling in his feet when walking over 200 feet.  
The veteran engaged in recreational activities that did not 
include prolonged standing or walking and the examiner noted 
that he was independent in all activities of his daily 
living.  September 2004 and March 2005 podiatry consults 
indicated low arch morphology with mild pronation.  

The evidence has not shown that the veteran met a compensable 
rating prior to June 25, 2002 under Diagnostic Code 5276.  
The evidence prior to this time, as discussed above, 
suggested that the veteran's pes planus was mildly disabling.  
The evidence also has not manifested that the veteran is 
entitled to a rating in excess of 10 percent for his pes 
planus under Diagnostic Code 5276, from June 25, 2002.  The 
veteran did not have severe tenderness of plantar surfaces.  
While the veteran did have some deformity, the 2004 VA x-rays 
found no significant abnormalities, podiatry consults 
indicated mild pronation.  The veteran reported intermittent 
swelling when walking, however the September 2004 VA 
examination found no edema and the remaining evidence does 
not conflict with this finding.  There were no callosities 
reported.  The veteran does have pain and although it is 
unclear whether his pain rises to the level of being 
accentuated, he appears able to function in his daily 
activities.  Furthermore, given that the medical evidence 
does not suggest that the veteran meets the overall criteria 
for a severe rating under Diagnostic Code 5276, the Board 
finds a rating in excess of 10 percent for pes planus is not 
warranted.  

The veteran has stated that he has had problems with 
employment due to his service-connected disabilities.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied as to all issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


